Title: To James Madison from Robert Brent, 25 April 1811
From: Brent, Robert
To: Madison, James


Sir
City of Washington April 25th 1811
I have ever been and am unwilling to trouble you in relation to any matters appertaining to my office, as paymaster, and the harmony of Intercourse that subsists between the head of the department, to which I belong, and myself has indeed rendered a recourse of this sort altogether unnecessary but on the present occasion, I trust that it will not be deem’d improper or indelicate by yourself or the Secretary of War that I should address myself immedeately to you.
I am desirous of having the liberty of depositing the public funds, which are placed in my hands, in the Bank of Washington, where they can be applied to the public purposes as conveniently and safely as in the Bank of Columbia in which last Bank I am advised that it is in contemplation of ordering them to be placed to the exclusion of the Bank of Washington and it is with a view to obtain this indulgence that I take the liberty of troubling you with this letter. I have the honor to be with sentiments of great respect Sir Your Obt Servnt
Robert Brent
